JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-19-00302-CV

                            HICHAM WATANABE, Appellant

                                             V.

  SUMMIT PATH PARTNERS, LLC; HOCINE AITMOHAND; A. J. AHMED; AND
                     EDWARD HUA, Appellees

    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2014-40945).

         This is an appeal from the final judgment signed by the trial court on January 28,
2019. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

         The Court orders the appellant, Hicham Watanabe, to pay all court costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered August 10, 2021.

Panel consists of Justices Kelly, Landau, and Hightower. Opinion delivered by Justice
Kelly.